



EXHIBIT 10.43
2018 ANNUAL CASH INCENTIVE PLAN
Performance Unit Agreement
This Award Agreement between Qualcomm Incorporated (the “Company”) and
<<Executive’s Name>> (the “Executive”) evidences the grant of a Performance Unit
(this “Award”) under the Qualcomm Incorporated 2016 Long-Term Incentive Plan
(the “Plan”), representing a right to receive a cash payment equal to the amount
determined by the Compensation Committee (the “Committee”) based on performance
as set forth herein.




1

--------------------------------------------------------------------------------

            


Definitions
Capitalized terms used in this Award Agreement have the meaning specified under
the Plan, except as otherwise specified herein.
Grant Date
December 3, 2017
Performance Period
The Performance Period is the Company’s 2018 fiscal year.
Performance Goals; Amount Payable Under this Award
The maximum amount payable under this Award, if any, is limited to the Maximum
Award Amount determined pursuant to Section I of Attachment A based on the
Performance Goals set out therein and, subject to that limit, the amount that is
actually paid under this Award, if any, will be determined pursuant to Section
II of Attachment A, which is attached to this Award Agreement as Attachment
B and incorporated herein by reference.
To be eligible to receive payment with respect to this Award, your Service must
be continuous from the Grant Date through the Payment Date specified below.
Payment Date
This Award shall be paid in cash no later than 30 calendar days after the
Committee’s written certification of whether and the extent to which the
Performance Goals have been achieved and its determination of the amount, if
any, to be paid.
Repayment Policy
By executing this Award Agreement, you acknowledge that any payment made with
respect to this Award is subject to (a) the Qualcomm Incorporated Cash Incentive
Compensation Repayment Policy as in effect from time to time, a copy of the
current policy is attached to this Award Agreement as Attachment B and
incorporated herein by reference; (b) any applicable listing standards of a
national securities exchange adopted in accordance with Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations of
the U.S. Securities and Exchange Commission adopted thereunder; (c) similar
rules under the laws of any other jurisdiction; and (d) any policies hereinafter
adopted by the Company to implement such requirements, all to the extent
determined by the Company in its discretion to be applicable to you
(collectively, the “Repayment Policy”). You hereby agree to be bound by the
Repayment Policy.
Terms of the Plan
This Award is subject to the terms and conditions of the Plan, which are
incorporated herein by reference. In the event of any conflict between this
Award Agreement and the terms of the Plan, then the terms of the Plan control.



2

--------------------------------------------------------------------------------

            




 
QUALCOMM INCORPORATED


Name:
 
Title:
 
Date:
 

I hereby acknowledge that I have read, understand, and accept the terms of this
Award Agreement, the Plan, and the Repayment Policy.
 
EXECUTIVE


Name:
 
Date:
 

Attachments:
Attachment A – Performance Goals
Attachment B – Cash Incentive Compensation Repayment Policy





3

--------------------------------------------------------------------------------






ATTACHMENT A
FISCAL 2018 ACIP PERFORMANCE GOALS AND PAYMENT FORMULA
<<Executive’s Name>>
Base Salary
Target Award Amount as a Percent of Base Salary
Target Award Amount
Maximum Award Amount (200% of Target Award Amount)
$<<Number>>
<<Percent>>%
$<<Number>>
$<<Number>>



Subject to the Maximum Award Amount limit determined pursuant to Section I, the
actual amount of the payment you will receive under this Award, if any, will be
determined by the Committee pursuant to Section II.
I. Performance Goal Formula to Calculate Maximum Award Amount
The amount of the payment, if any, you are eligible to receive under this Award
will not exceed the Maximum Award Amount, which will be equal to the Maximum
Award Amount specified in the table above only if the Company’s 2018 Adjusted
GAAP EPS (as specified below) is equal to or greater than $<<Number>>
(approximately <<Percent>>% of the Company’s fiscal 2017 Adjusted GAAP EPS of
$<<Number>>). If the Company’s 2018 Adjusted GAAP EPS is less than $<<Number>>,
your Maximum Award Amount specified in the table above shall be reduced to an
amount, if any, determined pursuant to the table below:
2018 Adjusted
GAAP EPS
 
% Reduction of Maximum Award Amount
 
Approximate Percentage of Target Performance Goal Achieved
From
 
To
 
 
 
From
 
To
$<<Number>>
 
$<<Number>>
 
25%
 
90.00%
 
99.90%
$<<Number>>
 
$<<Number>>
 
50%
 
80.00%
 
89.90%
$<<Number>>
 
$<<Number>>
 
75%
 
70.00%
 
79.90%
Less than $<<Number>>
 
100%
 
 
 
 

“2018 Adjusted GAAP EPS” is determined in accordance with generally accepted
accounting principles in the United States (“GAAP”), and shall be adjusted to
exclude the after-tax impact of the following items:
(1) The Qualcomm Strategic Initiative (“QSI”) segment as defined in the
Company’s fiscal 2017 Form 10-K.
(2) Acquisition-related items, which consist of: (a) acquired in-process
research and development, (b) purchase accounting effects on property, plant and
equipment for acquisitions completed in or after the second quarter of fiscal
2017, (c) recognition of the step-up of inventories to fair value, (d)
amortization of intangible assets for acquisitions completed in or after the
third quarter of fiscal 2011, (e) purchase accounting effects on acquired or
assumed debt, (f) expenses related to the


4

--------------------------------------------------------------------------------





termination of contracts that limit the use of acquired intellectual property,
(g) third-party acquisition and integration services costs, and (h) debt
issuance and letter of credit costs. The above adjustments shall apply only with
respect to applicable items acquired or incurred in transactions that qualify as
business combinations pursuant to GAAP.
(3) The following items for which each event individually equals or exceeds $25
million on a pre-tax basis, except as expressly provided in (f) below:
(a) Restructuring and restructuring-related costs (in the aggregate by
restructuring event), which consist of the following costs: (i) severance and
benefits (including COBRA and outplacement expenses); (ii) consulting costs;
(iii) increased security costs; (iv) acceleration of depreciation and/or
amortization expense; (v) facilities and lease termination or abandonment
charges; (vi) asset impairment charges and/or contract terminations; (vii)
third-party business separation costs; and (viii) relocation costs as a result
of an office or facility closure.
2018 Adjusted GAAP EPS shall not be adjusted for any such item that cannot
specifically be tied to the restructuring event.
(b) Goodwill and indefinite- and long-lived asset impairments;
(c) Gain/losses on divestitures or non-revenue generating asset sales;
(d) Impact of litigation settlement and/or judgment;
(e) The effect of changes in tax law and accounting principles; and
(f) Tax items, including the effects of changes to tax law, individually
exceeding $10 million that are unrelated to the fiscal year in which they are
recorded.
(4) In the event of an acquisition during fiscal 2018 with a purchase price that
is greater than $5 billion, the impact on net income from such acquisition; the
impact of expense (e.g. interest expense) or amortization of premiums or
discounts related to debt issued or assumed by Qualcomm Incorporated or any of
its subsidiaries in connection with or related to such acquisition for the
fiscal year in which the acquisition closes, and if such debt is incurred in the
fiscal year prior to the expected year in which such acquisitions closes, for
such prior fiscal year; and the impact on investment income as a result of usage
of such funds in the purchase from such acquisition.
(5) Solely for purposes of Section II, the impact of unresolved contract
disputes on revenues recorded during the Performance Period (including but not
limited to disputes resulting in litigation or arbitration) to the extent a
licensee withholds or fails to make royalty payments or disputes the royalty
payment paid, provided that, to the extent that the licensee fails to report
information sufficient to determine the actual impact on revenues of the
withholding or failure to make royalty payments or dispute of paid amounts, such
adjustment shall be the specific amounts for each licensee that was used in
determination of the Performance Target for 2018 Adjusted GAAP EPS specified in
Section II.
The Performance Goal Formula set out in this Section I shall constitute and be
interpreted as a Performance Award Formula for purposes of the Plan. No
adjustments shall be made in the calculation of 2018 Adjusted GAAP EPS or the
Performance Goal Formula which would preclude


5

--------------------------------------------------------------------------------





the payment of any amount under this Award from satisfying the requirements of
Section 162(m)(4)(C) of the Internal Revenue Code of 1986, as amended, or the
regulations thereunder.
II. Formula to Calculate Amount Payable
Subject to and limited by the Maximum Award Amount determined as provided in
Section I of this Attachment A, and the exercise of the Committee’s discretion
under section 9.5(b) of the Plan to reduce the payment with respect to a
Performance Award intended to constitute qualified performance-based
compensation to a Covered Employee based on the Performance Goals set out in
Section I, the amount payable under this Award, if any, shall be calculated
based on the following formula:
1.
No amount will be payable under this Formula unless the Company’s 2018 Adjusted
GAAP EPS is at least $<<Number>> (<<Percent>>% of the Performance Target for
2018 Adjusted GAAP EPS Performance Measure set out below).



2.
The Company fiscal 2018 Performance Measures and Performance Targets for
purposes of determining the amount payable under this Formula are as follows:



Performance Measures     Performance Targets
•
2018 Adjusted GAAP revenues:     $<<2017 Adjusted GAAP revenues Target>>

•
2018 Adjusted GAAP EPS:    $<<2017 Adjusted GAAP EPS Target>>



2018 Adjusted GAAP EPS is determined as set out in Section I, above.
“2018 Adjusted GAAP revenues” is determined in accordance with GAAP, and shall
be adjusted to exclude the impact of the following items:
(1)
QSI segment as defined in the Company’s fiscal 2017 Form 10-K.

(2)
The following items for which each event individually equals or exceeds $25
million on a pre-tax basis:

a.
Impact of litigation settlement and/or judgment to the extent the amount is
recorded to revenues;

(3)
The impact of unresolved contract disputes on revenues recorded during the
Performance Period (including but not limited to disputes resulting in
litigation or arbitration) to the extent a licensee withholds or fails to make
royalty payments or disputes the royalty payment paid, provided that, to the
extent that the licensee fails to report information sufficient to determine the
actual impact on revenues of the withholding or failure to make royalty payments
or dispute of paid amounts, such adjustment shall be the specific amounts for
each licensee that was used in determination of the Performance Target.

For this purpose, both 2018 Adjusted GAAP EPS and 2018 Adjusted GAAP revenues
are subject to further adjustments as provided in the policy established by the
Committee. The Company applies a relative weighting of 40% to 2018 Adjusted GAAP
revenues and 60% to 2018 Adjusted GAAP EPS.


6

--------------------------------------------------------------------------------





3.
The weighted financial performance ratio for 2018 Adjusted GAAP revenues will be
the result of 0.40 multiplied by a fraction, the numerator of which is the
actual 2018 Adjusted GAAP revenues and the denominator of which is the 2018
Adjusted GAAP revenues Performance Target stated above.

4.
The weighted financial performance ratio for 2018 Adjusted GAAP EPS will be the
result of 0.60 multiplied by a fraction, the numerator of which is the actual
2018 Adjusted GAAP EPS and the denominator of which is the 2018 Adjusted GAAP
EPS Performance Target stated above.

5.
The resulting weighted financial performance ratios for 2018 Adjusted GAAP
revenues and 2018 Adjusted GAAP EPS will then be summed (the sum referred to as
the “Weighted Financial Performance Ratio”) and the “Incentive Multiple” will be
calculated according to the schedule set forth below:



7

--------------------------------------------------------------------------------







Weighted Financial Performance
 
Incentive Multiple
 
Rate of Increase / Decrease to the Incentive Multiple
 
 
 
 
 
> 130%
 
2.00
 
The Incentive Multiple is at the maximum of 2.00 when the Weighted Financial
Performance is greater than 1.30.
 
 
 
 
 
130%
 
2.00
 
For each one percent that Weighed Financial Performance exceeds the objective
(100%), the Incentive Multiple increases by 0.0333 from the target Incentive
Multiple of 1.00 up to an Incentive Multiple of 2.00 when the Weighted Financial
Performance is 130%.
125%
 
1.83
 
120%
 
1.67
 
115%
 
1.50
 
110%
 
1.33
 
105%
 
1.17
 
100%
 
1.00
 
 
 
 
 
 
95%
 
0.75
 
For each one percent that Weighed Financial Performance is less than the
objective (100%), the Incentive Multiple decreases by 0.05 from the target
Incentive Multiple of 1.00 to an Incentive Multiple of 0.00 when the Weighted
Financial Performance is 80%.
90%
 
0.50
 
85%
 
0.25
 
80%
 
0.0
 
 
 
 
 
 
< 80%
 
0.0
 
The Incentive Multiple is zero (0.00) when the Weighted Financial Performance is
less than 80%.



6.
Subject to the limitations of Section I and the exercise of discretion only as
allowed by Section 9.5(b) of the Plan with respect to a Performance Award
intended to constitute qualified performance-based compensation to a Covered
Employee based on the Performance Goals set out in Section I, the amount payable
under this Award shall be the result of the Target Award Amount specified above
multiplied by the Incentive Multiple determined in step 5 above.







8

--------------------------------------------------------------------------------






ATTACHMENT B
QUALCOMM INCORPORATED
Cash Incentive Compensation Repayment Policy


To the extent permitted by governing law, the Company will require an executive
officer to repay to the Company the amount of any annual cash incentive bonus
payment that executive officer receives to the extent that (i) the amount of
such payment was based on the achievement of certain financial results that were
subsequently the subject of a restatement that occurs within twelve months of
such payment, (ii) the executive officer has engaged in theft, dishonesty or
intentional falsification of Company documents or records that resulted in the
obligation to restate, and (iii) a lower cash incentive bonus payment would have
been made to the executive officer based upon the restated financial results.
Notwithstanding anything in this Policy to the contrary, an accounting judgment
made in good faith and supported by reasonable interpretations of generally
accepted accounting principles (“GAAP”) at the time made shall not be the basis
for the Company to require any repayments under this Policy.
The executive officer’s repayment obligation under this Policy shall be in
addition to, and shall in no way limit, any other remedies that the Company may
have available to it, and any other actions that the Company may take, with
respect to the conduct of the executive officer or in connection with the
accounting restatement.
For purposes of this Policy, an “executive officer” shall be any member of the
Company’s executive committee and any other officers or employees of the Company
as may be designated by the Company from time to time.
The interpretation and enforcement of this Policy shall be the responsibility of
the Compensation Committee of the Board of Directors of the Company.
This Policy shall be effective with respect to cash incentive compensation paid
to an executive officer on or after January 1, 2009.


9